Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis – 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. 
In particular, in the prong 1 analysis claim 1 contains an abstract idea. Further even if they were interpreted to have an abstract idea they claim the practical application of improving the radiation interference wave measurement device with plurality of measurement points under prong 2 analysis. 
At Prong 2, independent claim 1 recites additional elements which include “an antenna configured to detect an electric field intensity of an electric field intensity …a radiation source”.
The Antenna is physical, tangible significant additional element.
The claim therefore includes a particular electrical field intensity measurement device comprising an antenna, a real-world transformation (detect an electric field intensity of an electric field intensity distribution around of source), and represents an improvement on an existing technology of improve the radiation interference wave measurement device with plurality measurement points.
These considerations suggest that the claim invention should therefore be considered to integrate the abstract idea calculations into a practical application, so that it is eligible at Prong 2.
Thus claims 1 and 3-4 are deemed patent eligible under 35 USC 101.  
The independed claim 5 previously indicated as patent eligible under 35 USC 101.
Therefore claims 1 and 3-5 are deemed patent eligible under 35 USC 101.  


Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, Kurihara et.al., (US Pub.20150042309) disclose
A radiation interference wave measurement device comprising: an electric field intensity measurement device comprising: 
    an antenna configured to detect an electric field intensity of an electric field intensity distribution formed on a surface surrounding a radiation source (Fig. 11,  30, # 61 or 62, para [0025]); and 
     a control unit (Fig. 26, # 70) configured to:
            control measurement of the electric field intensity using
 the antenna (para [0147],[0148] and [0178]); and 
         execute an operation of setting a plurality of measurement points of an electromagnetic wave set on the surface surrounding the radiation source of the electromagnetic wave (Fig. 4, # 21, para [0015]),

 an wave measurement point calculation device that is configured to calculate the plurality of measurement points (Fig. 4, # 21, para [0015], where measurement surface and setting a plurality of measurement points on the measurement surface, the measurement surface forming a closed surface in combination with the ground plane...a second step of measuring either a plurality of measurement-point electric fields or a plurality of measurement-point magnetic fields, or both... calculating either a plurality of mirror image measurement-point electric fields or a plurality of mirror image measurement-point magnetic fields, or both...a fourth step of calculating at least either
one of the electric field and the magnetic field that are estimated to be formed at the virtual observation point, on the basis of either the plurality of measurement-point electric fields or the plurality of measurement-point magnetic fields, or both)
the electromagnetic wave measurement point calculation device (Fig. 30, para [0164], where arithmetic processing unit 81 (computer 90)) comprising:
a first arithmetic processing unit configured to calculate a measurement interval between a first measurement point and a second measurement point adjacent to the first measurement point to determined according to the first measurement point (para [0193], where in step S127, the arithmetic processing unit 81 increases the observation point height by the observation point interval); (para [0186], where the interval between a plurality of observation points (hereinafter referred to as the observation point interval) set within the range) and execute an electromagnetic wave measurement point calculation process for sequentially calculating the plurality of measurement points in a measurement range (para [0186], where the range of the observation point height, and the interval between a plurality of observation points (hereinafter referred to as the observation point interval) set within the range).

Kiminami (EP1615041) discloses calculating a measurement interval between the first measurement point and a second measurement point adjacent to the first measurement point using a correction coefficient (Claim 15, where interpolation values are obtained between adjacent measuring points, and the interpolation values are used as a part of the measurement result).
It would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use interpolation, as taught by Kiminami, in the invention of Kurihara in order to more accurately determine the intensity distribution of the electric field between two points.

None of the above references fully disclose or render obvious:
“calculate a correction coefficient according to a first measurement point and based on a distance between the radiation source and the antenna, a size of the radiation source, a height of the radiation source, and a height of the antenna;
calculating a measurement interval between the first measurement point and a second measurement point adjacent to the first measurement point using a correction coefficient the calculate correction coefficient being such that the measurement interval in a height direction on the surface surrounding the radiation source satisfies a sampling theorem”.
Claims 3-4 are allowed due to their dependency on Claim 1.

Regarding Claim 5: Kosaka et.al., (US Pub.2007/0024293) discloses a radiation interference wave measurement device that obtains a position at which a maximum electric field intensity of an electric field intensity distribution formed on a surface surrounding a radiation source is able to be obtained, the radiation interference wave measurement device (para [0007]);
Kurihara et.al., (US Pub.20150042309) disclose:
electromagnetic wave measurement point calculation device that is configured to calculate a plurality of measurement points of an electromagnetic wave set on the surface surrounding the radiation source of the electromagnetic wave (Fig. 4, # 21, para [0015]), the electromagnetic wave measurement point calculation device comprising:
  a first arithmetic processing unit configured to:
  calculate a measurement interval between a first measurement point and a second measurement point adjacent to the first measurement point (para [0193], where in step S127, the arithmetic processing unit 81 increases the observation point height by the observation point interval) using a correction coefficient determined according to the first measurement point; and execute an electromagnetic wave measurement point calculation process for sequentially calculating the plurality of measurement points in a measurement range (para [0186], where the interval between a plurality of observation points (hereinafter referred to as the observation point interval) set within the range);
an electric field intensity measurement device (Fig. 1, #3, electromagnetic measurement apparatus); and
a position control mechanism configured to change a relative position of the antenna with respect to the radiation source (Figures 9A and 9B, para [0104], where measurement is performed while changing a relative position between the DUT 1 and the probe 2); and
execute a second operation of measuring the electric field intensity of a frequency to be measured at the plurality of measurement points by using the antenna (Fig. 7, claim 3, where he electromagnetic interference to be measured is at least one of a frequency and an intensity of an electromagnetic wave in an electromagnetic near field; para [0079], where e electromagnetic field intensity distribution is displayed as shown in FIG. 7 for each frequency having the aforementioned electric field intensity).

Kuroda et.al.,(US Pub.2006/0262031) discloses a third arithmetic process of specifying the position at which the maximum electric field intensity is able to be obtained from the electric field intensity distribution obtained by the second arithmetic process (para [0049], where adjustment needed at the installation site is to turn, relative to the mast 10, the whole antenna to the position where the receiving level of the electromagnetic wave becomes maximum).

Kurihara et. al., (US Pub.2015/0042309) discloses execute a first operation of setting the plurality of measurement points calculated by the electromagnetic wave measurement point (Fig. 4, # 21, para [0015]) calculation device on the surface surrounding the radiation source(para [0025], where measurement surface is assumed to surround a radiation source of an electromagnetic wave that is located in either one of two spaces sectioned by a ground plane), and 
 to execute a second operation of measuring the electric field intensity to be measured at the plurality of measurement points by using the antenna while controlling the position control mechanism (para [0173]).

 None of the above references fully disclose or render obvious:

“first arithmetic process of inputting zero to the electric field intensity between two adjacent measurement points in the electric field intensity distribution of the plurality of measurement points measured by the second operation;
a second arithmetic process of applying a digital low pass filter of which the frequency to be measured is a cut-off frequency to the electric field intensity distribution obtained by the first arithmetic process”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862